             Case 1:20-cv-02908-CCB Document 1 Filed 10/08/20 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Northern Division

JESSICA KING                                   :
423 Lorraine Avenue
Essex, Maryland 21221,                         :

Plaintiff,                                     :

vs.                                            :    Case No. __________________

MEDSTAR HEALTH, INC.                           :
10980 Grantchester Way
Columbia, MD 21044,                            :

Serve on:                                      :
       The Corporation Trust, Inc.
       2405 York Road, Suite 201               :
       Lutherville, Maryland 21093
                                               :
and
                                               :
FRANKLIN SQUARE HOSPITAL
CENTER, INC.                                   :
9000 Franklin Square Drive
Baltimore, Maryland 21237                      :

Serve on:                                      :
       The Corporation Trust, Inc.
       2405 York Road, Suite 201               :
       Lutherville, Maryland 21093
                                               :
Defendants.
                                         ...oooOooo...

                                        COMPLAINT

        NOW COMES Plaintiff Jessica King, by and through her attorneys, Andrew M.

Dansicker, D. H. Andreas Lundstedt and the Law Office of Andrew M. Dansicker, LLC, and

hereby files this Complaint against MedStar Health, Inc. (“MedStar”) and Franklin Square

Hospital Center, Inc. (“FSHC”) (together “Defendants”) for interference and retaliation under
         Case 1:20-cv-02908-CCB Document 1 Filed 10/08/20 Page 2 of 12



the Family and Medical Leave Act (“FMLA”), violation of Maryland’s Health Care Worker

Whistleblower Protection Act (“MHCWWPA”), and wrongful termination under Maryland law,

and in support thereof states the following:

                                          THE PARTIES

1.     Plaintiff Jessica King is a resident of Essex, Maryland, and a former long-term employee

of Defendants.

2.     Defendant MedStar is one of the largest healthcare and hospital organizations in

Maryland. MedStar employs more than thirty thousand employees throughout Maryland and the

United States, maintaining its principal office in Columbia, Maryland.

3.     Defendant FSHC manages and/or operates MedStar Franklin Square Medical Center in

Baltimore, Maryland. FSHC employs more than five hundred employees throughout Maryland,

maintaining its principal office in Baltimore, Maryland.

                                 JURISDICTION AND VENUE

4.     Subject matter jurisdiction is proper in this Court pursuant to 42 U.S.C. § 12101

et seq. as the case arises under federal law, the FMLA, and personal jurisdiction is proper in this

Court, because Defendants transact extensive business in Maryland, and the events giving rise to

this litigation took place in Maryland.

5.     Venue is proper in this Court under 28 U.S.C. § 1391(a) because a substantial part of the

events giving rise to the claim occurred in the District of Maryland, Northern Division.




                                                 2
          Case 1:20-cv-02908-CCB Document 1 Filed 10/08/20 Page 3 of 12



                                              FACTS

6.     Ms. King began working for Defendants in or about June 1999, and during her

employment, she has frequently been recognized for her successful job performance as a

Surgical Technologist and praised for her dedication to her job. At no point during her twenty

years of dedicated service has Ms. King ever received a negative job performance review, nor

has she ever been disciplined or placed on a performance improvement plan relating to her job

performance.

7.     Beginning in or about May 2019, Ms. King applied for and was approved for FMLA

intermittent leave for her radiation treatments (and other medical treatments as well as sick time)

related to her breast cancer.

8.     Between May 2019 and September 2019, Ms. King took advantage of her intermittent

FMLA leave on numerous occasions for surgical procedures, radiation treatment, sick days and

medical appointments and testing.

9.     In fact, during that time frame, she missed approximately eight weeks of work for

medical reasons relating to her breast cancer.

10.    As a result of her need to take time off work pursuant to the FMLA, Ms. King’s

supervisor, Megan Cullum, Operating Room Manager, the Charge Nurse, Beth Davis, and the

PRN Charge Nurse/Assistant Nurse Manager, Eileen Opdyke, repeatedly expressed

dissatisfaction and frustration at the fact that Ms. King needed to take significant time off for

medical reasons, and they were not shy about showing their disapproval.




                                                  3
          Case 1:20-cv-02908-CCB Document 1 Filed 10/08/20 Page 4 of 12



11.    For example, on one occasion, Ms. Opdyke falsely informed Ms. King that doctor’s

appointments were not covered by FMLA, and Ms. King was required to reschedule a doctor’s

appointment.

12.    Likewise, on several occasions when Ms. King told Ms. Cullum about dates that she

would be out for medical issues, Ms. Cullum would slam her pencil on her desk or tell her that

she did not believe that Ms. King’s medical appointments were covered by FMLA.

13.    On September 10, 2019, Ms. King noticed that surgical instruments that she was

prepping for a surgical procedure in the hospital’s da Vinci Surgical Robotic Room had not been

properly sterilized and posed a substantial and specific danger to the health of surgical patients.

14.    This was not the first time that Ms. King had noticed similar sterilization problems with

surgical instruments in the operating room; in fact, on several previous occasions during August

and early September, she had reported such issues to the DaVinci Robotic Coordinator, Sandy

Gunesdogdu, and the Assistant Robotic Coordinator, Tracy Spencer, but nothing was done to

address the problem, and she had been ordered to use the instruments even though they had not

been properly sterilized (Beth Davis, a charge nurse, had also instructed her to use the non-

sterilized instruments on patients).

15.    On this instance, after discussing the matter with a nurse working in the same operating

room, Marguerite Coale, who had also noticed and reported sterilization problems during the

past several months, and after checking additional instruments, and finding that those

instruments had also not been properly sterilized, Ms. King and Ms. Coale refused to violate

Maryland law and medical rules by using the non-sterile instruments and potentially placing

patients at risk of infection, and they closed the Robotic Room and reported the improper


                                                  4
          Case 1:20-cv-02908-CCB Document 1 Filed 10/08/20 Page 5 of 12



sterilization issues to the surgeon (whose scheduled surgery was postponed), as well as to Joe

Bunker, Assistant Nurse Manager, and Ms. Cullum.

16.    When Ms. King told Ms. Cullum that she refused to move forward using unsterilized

instruments that could place patients at risk of infection, as she believed that such action would

be unlawful and would violate medical rules and her ethical code, and that she and Ms. Coale

were filing an occurrence report, Ms. Cullum became extremely angry and ordered her not to file

an occurrence report and told her that she would handle the situation.

17.    They proceeded to file the occurrence report as they were required to do pursuant to

MedStar’s and Franklin Square Hospital rules and regulations.

18.    Incredibly, the very next day, on September 11, 2019, Ms. King was issued a written

warning (that had been backdated) for alleged attendance issues, even though nearly every date

for which she was disciplined was a date when she missed work for medical issues relating to

her breast cancer treatment that were covered by her intermittent FMLA leave.

19.    For example, she was disciplined for “unexcused absences” on April 1, 2 and 30, June 10

and 11, and August 23, even though she was approved for intermittent FMLA leave on each of

those dates.

20.    She was also disciplined for not showing up to work on a day on which she was not even

scheduled to work.

21.    In addition, the dates for which she was being disciplined had occurred weeks earlier –

no reason was given for why she was suddenly now being issued a written warning for past

attendance issues (except, obviously, that she had angered management by raising the improper

sterilization issues the previous day).


                                                 5
           Case 1:20-cv-02908-CCB Document 1 Filed 10/08/20 Page 6 of 12



22.      The written warning made no sense, in light of the fact that Ms. King was familiar with

the call-out procedure, whereby she was required to contact Matrix, which handles Franklin

Square’s medical leave and FMLA leave, whenever she needed to miss work for medical

reasons, and she consistently followed those procedures whenever she needed to take FMLA

leave.

23.      Shortly thereafter, on October 1, 2019, Ms. King received a second written warning, once

again for multiple dates when she had approval for intermittent FMLA leave, either for a late

arrival to work or an early exit form work because of medical appointments or health issues

relating to her breast cancer.

24.      On October 9, 2019, Ms. King’s employment was terminated, allegedly because she

acted unprofessionally by slamming down several instruments, expressing dissatisfaction with

her assignment and abandoning a patient.

25.      These allegations were patently false – in fact, in more than twenty years of employment,

Ms. King had never been accused of any such conduct. Moreover, she had not abandoned the

patient – the procedure was finished, and she had told the nurse that she was going to take the

dirty cart out as part of the clean up procedure and then went to the restroom, which was the

same procedure she had followed for years at the end of a procedure. At no point in the past had

she ever been told that there was anything wrong with her conduct.

26.      Defendants’ decision to terminate Ms. King’s employment, allegedly because of an

alleged minor rule violation, was a pretextual charade intended to cover up the fact that Ms.

King had recently refused to engage in potentially unlawful or unethical conduct and had

reported and refused to stay quiet about the infection control failures and potential patient


                                                  6
         Case 1:20-cv-02908-CCB Document 1 Filed 10/08/20 Page 7 of 12



contamination at Franklin Square that put patients at risk of infection and was continuing to

demand that Franklin Square take the action to address the dangerous and unsafe situation.

27.    In addition, Defendants’ decision to terminate Ms. King’s employment was retaliation for

Ms. King’s repeated use of intermittent FMLA leave and missing time because of her disability,

breast cancer.

28.    On February 10, 2020, the Maryland Department of Labor, Licensing and Regulation

(“DLLR”) awarded unemployment benefits to Ms. King after finding that “the employer failed

to proffer sufficient evidence to support the conclusion the claimant violated the employer’s

Code of Conduct policy. There is no showing of concrete instances in which the claimant’s

actions and/or inactions rose to the level of misconduct.”

                                            COUNT I

                         FMLA – INTERFERENCE/RETALIATION

29.    Plaintiff repeats and realleges all of the allegations contained in the preceding

paragraphs of this Complaint as if the same were fully set forth herein.

30.    During all relevant times, Defendants were Ms. King’s “employer” under the FMLA as

they employed fifty or more employees within a 75-mile radius of Mr. King’s work site or

potential work site during 20 or more calendar workweeks in 2018 and/or 2019.

31.    During all relevant times, Ms. King was an “employee” under the FMLA as she worked

for Defendants for more than twelve months and for more than 1,250 hours in the twelve months

before she separated her employment in 2019.

32.    During 2019, Ms. King repeatedly requested time off in the form of intermittent FMLA

leave because she was undergoing treatment for breast cancer.


                                                 7
          Case 1:20-cv-02908-CCB Document 1 Filed 10/08/20 Page 8 of 12



33.    While Defendants granted her requests for FMLA leave, Ms. King was subjected to

harassment and humiliation by her managers because she used FMLA leave, and she was

ultimately subjected to retaliation and termination of her employment, in whole or in part,

because of her frequent use of intermittent FMLA leave.

34.    Such conduct by Defendants constituted interference and/or retaliation against Ms. King

for exercising her rights under the FMLA.

35.    Such conduct by Defendants was willful and was expressly predicated on Ms. King’s

attempts to exercise her rights under the FMLA.

36.    As a direct result of Defendants’ improper and illegal conduct, Ms. King has suffered

substantial financial damages and emotional distress.

           WHEREFORE, Ms. King demands judgment in an amount greater than two-hundred

thousand dollars ($200,000.00) against Defendants in compensatory damages, including back

pay, front pay, liquidated damages, attorneys’ fees, interest, costs, and any and all other relief

deemed appropriate by this Court, including but not limited to injunctive relief requiring

Defendants to reinstate Ms. King.

                                             COUNT II

  MARYLAND HEALTH CARE WORKER WHISTLEBLOWER PROTECTION ACT

37.    Plaintiff repeats and realleges all of the allegations contained in the preceding

paragraphs of this Complaint as if the same were fully set forth herein.

38.    During all relevant times, Defendants were Ms. King’s “employer” and Ms. King was an

employee of Defendants as set forth in the MHCWWPA.




                                                  8
             Case 1:20-cv-02908-CCB Document 1 Filed 10/08/20 Page 9 of 12



39.    Defendants terminated Ms. King’s employment, in whole or in part, because she

disclosed to her supervisors an activity or practice that violates a law, rule or regulation, namely

the use of unsterilized medical equipment in a surgical room that placed patients at risk of

infection.

40.    Defendants also terminated Ms. King’s employment, in whole or in part, because she

objected to and/or refused to participate in an activity or practice in violation of a law, rule or

regulation, namely the use of unsterilized medical equipment in a surgical room.

41.    Defendants use of unsterilized medical equipment in a surgical room posed a substantial

and specific danger to public health and safety.

42.    Ms. King had a reasonable, good faith belief that Defendants were engaged in activity or

practices that were in violation of a law, rule or regulation.

43.    Ms. King followed Defendants’ corporate compliance plans and reported the improper

use or attempted use of unsterilized surgical equipment to her supervisors and management.

44.    As a direct result of Defendants’ improper and illegal conduct, Ms. King has suffered

substantial financial damages and emotional distress.

             WHEREFORE, Ms. King demands judgment in an amount greater than two-hundred

thousand dollars ($200,000.00) against Defendants in compensatory damages, including back

pay, front pay, liquidated damages, attorneys’ fees, interest, costs, and any and all other relief

deemed appropriate by this Court, including but not limited to injunctive relief requiring

Defendants to reinstate Ms. King.




                                                   9
         Case 1:20-cv-02908-CCB Document 1 Filed 10/08/20 Page 10 of 12



                                            COUNT III

                                  WRONGFUL TERMINATION

45.    Plaintiff repeats and realleges all of the allegations contained in the preceding

paragraphs of this Complaint as if the same were fully set forth herein.

46.    During all relevant times, Defendants were Ms. King’s “employer” and Ms. King was

employed by Defendants.

47.    During 2019, Ms. King reported unlawful or unethical conduct, i.e., the use of

unsterilized surgical instruments in a surgery room, and in September 2019, Ms. King refused to

engage in or participate in unlawful or unethical conduct including the use of unsterilized

medical equipment for surgical purposes in a surgery room.

48.    Defendant’s terminated Ms. King’s employment, in whole or in part, because she

reported and refused to engage in unlawful and/or unethical conduct that would have placed

surgical patients at substantial danger, including the risk of infection.

49.    Ms. King refused to commit an unlawful and/or unethical act in violation of a clear

mandate of public policy.

50.    The use of unsterilized medical equipment in a surgical room to perform surgical

procedures on medical patients in against Maryland public policy and is unlawful and/or

unethical conduct.

51.    Such conduct by Defendants was willful and was expressly predicated on Ms. King’s

refusal to engage in or participate in unlawful or unethical conduct, namely use of unsterilized

instruments in a surgical room.




                                                  10
         Case 1:20-cv-02908-CCB Document 1 Filed 10/08/20 Page 11 of 12



52.    As a direct result of Defendants’ improper and illegal conduct, Ms. King has suffered

substantial financial damages and emotional distress.

           WHEREFORE, Ms. King demands judgment in an amount greater than two-hundred

thousand dollars ($200,000.00) against Defendants in compensatory damages, including back

pay, front pay, liquidated damages, attorneys’ fees, interest, costs, and any and all other relief

deemed appropriate by this Court, including but not limited to injunctive relief requiring

Defendants to reinstate Ms. King.

Dated: October 8, 2020                                 Respectfully submitted,


                                                                  /s/
                                                       Andrew M. Dansicker (Bar # 11765)
                                                       D. H. Andreas Lundstedt (Bar # 28620)
                                                       Law Office of Andrew M. Dansicker, LLC
                                                       Executive Plaza II, Suite 705
                                                       11350 McCormick Road
                                                       Hunt Valley, Maryland 21031

                                                       adansicker@dansickerlaw.com
                                                       andreas.lundstedt@gmail.com

                                                       Counsel for Plaintiff Jessica King




                                                  11
 Case 1:20-cv-02908-CCB Document 1 Filed 10/08/20 Page 12 of 12



                          PRAYER FOR JURY TRIAL

Plaintiff Jessica King hereby requests a jury trial.


                                               /s/
                                       Andrew M. Dansicker




                                          12
